MAGER, Chief Judge
(dissenting):
I must respectfully dissent because in my opinion there was probable cause to arrest defendant. The presence of the cooker spoon containing a white substance appearing to be heroin found in the automobile in which defendant was a passenger was a reasonable basis upon which to predicate an arrest of defendant for the possession of narcotics paraphernalia. The fundamental requirement of probable cause has reference only to the arrest without a warrant and should not be confused with any probability of conviction. Stated differently, the circumstances may be sufficient to give rise to probable cause to arrest without a warrant but such circumstances may ultimately during the course of the evidentiary proceedings fall far short of that which is necessary to convict. Whether the state could ultimately prove the charge against defendant is totally immaterial to the threshold proposition of whether there was probable cause to arrest. I believe that the evidence supports the legality of the arrest and the subsequent search at police headquarters which revealed defendant’s possession of a packet of heroin. I would therefore affirm.